Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  October 3, 2017                                                                    Stephen J. Markman,
                                                                                                Chief Justice

                                                                                           Brian K. Zahra
                                                                                   Bridget M. McCormack
  150010                                                                                 David F. Viviano
                                                                                     Richard H. Bernstein
                                                                                            Joan L. Larsen
                                                                                         Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Justices
            Plaintiff-Appellee,
  v                                                       SC: 150010
                                                          COA: 313524
                                                          Midland CC: 12-005145-FC
  BRIAN PAUL THOMPSON,
             Defendant-Appellant.
  _________________________________________/

          By order of April 28, 2015, the application for leave to appeal the July 15, 2014
  judgment of the Court of Appeals was held in abeyance pending the decision in People v
  Lockridge (Docket No. 149073), and by order of January 31, 2017, the case was held in
  abeyance pending the decision in People v Comer (Docket No. 152713). On order of the
  Court, the cases having been decided on July 29, 2015 and June 23, 2017, respectively,
  People v Lockridge, 498 Mich 358 (2015), and People v Comer, 500 Mich ___ (2017),
  the application is again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REVERSE that part of the Court of Appeals judgment holding that
  the trial court’s failure to impose lifetime electronic monitoring, as statutorily mandated
  by MCL 750.520b(2)(d), was a clerical error that could be corrected by the trial court on
  its own initiative. In Comer, we held that such an error results in an invalid sentence, but
  that the error is substantive and may only be corrected by the trial court on its own
  initiative before judgment is entered. MCR 6.435; MCR 6.429. In this case, the trial
  court did not have authority to amend the judgment of sentence after entry to add a
  provision for lifetime electronic monitoring. Therefore, we VACATE the December 14,
  2012 amended judgment of sentence, and we REMAND this case to the Midland Circuit
  Court to reinstate the November 19, 2012 judgment of sentence.

         In addition, the Midland Circuit Court shall determine whether the court would
  have imposed a materially different sentence under the sentencing procedure described in
  Part VI of our opinion in Lockridge. If the trial court determines that it would have
  imposed the same sentence absent the unconstitutional constraint on its discretion, it may
  reaffirm the original sentence. If, however, the trial court determines that it would not
  have imposed the same sentence absent the unconstitutional constraint on its discretion, it
                                                                                                               2

shall resentence the defendant. In all other respects, leave to appeal is DENIED, because
we are not persuaded that the remaining questions presented should be reviewed by this
Court.

      We do not retain jurisdiction.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 3, 2017
       s0925
                                                                             Clerk